 


109 HR 1518 IH: Family Friendly Employers Act of 2005
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1518 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Keller (for himself, Mr. Foley, and Mr. English of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand the exclusion for employer-provided educational assistance to include educational assistance provided to dependents of employees. 
 
 
1.Short titleThis Act may be cited as the Family Friendly Employers Act of 2005. 
2.Exclusion for employer-provided educational assistance provided to dependents of employees 
(a)In generalParagraph (1) of section 127(c) of the Internal Revenue Code of 1986 (defining educational assistance) is amended— 
(1)by inserting or a dependent of the employee after education of the employee in subparagraph (A), and 
(2)by inserting or dependent after employee in subparagraph (B) and in the material following subparagraph (B). 
(b)Separate limitation for dependentsSubsection (a) of section 127 of such Code is amended by adding at the end the following new paragraph: 
 
(3)Maximum exclusion for assistance furnished to dependentsIf, but for this paragraph, this section would exclude from gross income more than $2,500 of educational assistance furnished to the dependents of an employee (in the aggregate) during a calendar year, this section shall apply only to the first $2,500 of such assistance so furnished.. 
(c)Conforming amendmentParagraph (2) of section 127(a) of such Code is amended— 
(1)by striking an individual and inserting the employee, and 
(2)in the heading thereof by striking maximum exclusion and inserting maximum exclusion for assistance furnished to employee.  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
